Exhibit 10.67

[Dendrite Logo]

1405 US Highway 206, Bedminster, NJ 07921 USA

September 19, 2006

James Young
[ADDRESS]

 

Dear Jim,

We would like to confirm the terms and conditions of your employment with
Dendrite International, Inc. (“Dendrite”).

SPECIFIC TERMS & CONDITIONS OF EMPLOYMENT

1.             DUTIES/TERM. You will be employed as SVP and Chief Human
Resources Officer initially reporting to Joe Ripp. You shall (i) perform those
duties as may from time to time be assigned to you by Dendrite or its
affiliates; (ii) devote your full-time attention and best efforts solely and
exclusively to the duties assigned to you; and (iii) comply with all existing
Dendrite rules, regulations, policies and directives and those which may be
established from time to time. Your employment will be at-will and may be
terminated at any time for any reason with or without cause by Dendrite. You
agree to provide two (2) weeks notice to Dendrite before terminating your
employment.

2.             COMPENSATION.

(a)           Base Salary. Dendrite shall pay you for your services an initial
base salary at a rate of $250,000 per annum to be paid on a semi-monthly basis
in accordance with Dendrite’s regular payroll practices. Any salary increases
will be evaluated no less frequently than on the anniversary date of your
employment, provided this in no way guarantees you any salary increase.

(b)           Bonus. You will be eligible to receive an annual discretionary
bonus (the “Bonus”) with an initial target of $150,000. Bonus eligibility shall
be determined and paid in accordance with Dendrite’s applicable incentive
compensation policy in effect for senior executives. They payment of any Bonus
is subject to: (a) Dendrite’s achievement of quarterly and annual financial
goals as set forth in the Board approved annual business plan, (b) such other
objectives as may be determined by Dendrite from

1


--------------------------------------------------------------------------------


time to time, (c) you remaining in the employ of Dendrite as of the time of
payment of any such Bonus, and (d) the terms and conditions of the applicable
incentive compensation plan in effect from time to time. Your target for a
discretionary bonus will be reviewed and determined on an annual basis by
Dendrite. Nothwithstanding the foregoing, the Company shall pay you a 2006 bonus
calculated as follows: $150,000 times a fraction the numerator of which is the
number of days you are employed by Dendrite in 2006 and the denominator of which
is 365, provided that you are employed by Dendrite and have not given notice of
your resignation on the date that Dendrite pays such 2006 Bonus. In addition,
notwithstanding the foregoing, the Company shall pay you a minimum $75,000 bonus
for 2007, provided that you are employed by Dendrite and have not given notice
of your resignation on the date that Dendrite pays such a 2007 Bonus. Bonuses
shall be paid no later than March 31 of the following year.

(c)           Stock Options. Pursuant to the Dendrite’s New Hire Stock Plan (the
“Stock Plan”), upon the execution of this Agreement, you shall be eligible to
receive non-qualified options to purchase 60,000 shares of the common stock of
Dendrite. The price for such options shall be determined by the Compensation
Committee of the Board, subject to the terms and conditions of the Stock Plan.
You will be eligible for subsequent discretionary option grants at times that
other senior executives are eligible for such grants. Your entitlement to any
options shall be subject to (i) a four-year vesting schedule, (ii) approval by
the Board, (ii) your execution of a definitive option agreement in form and
substance satisfactory to Dendrite, and (iv) in all instances subject to the
terms and conditions of the Stock Plan.

(d)           Sign-On Bonus. You will also receive a sign-on bonus of $50,000,
payable within thirty (30) days of your start date. In the event that prior to
the first anniversary of your employment (i) you voluntarily terminate your
employment with Dendrite for any reason whatsoever, or (ii) your employment is
terminated by Dendrite for Cause, you agree to pay to Dendrite within 90 days of
the termination of your employment an amount equal to (i) the sign-on bonus
multiplied by (ii) a fraction, the numerator of which is 365 minus the number of
days that you are employed by Dendrite and the denominator of which is 365. You
authorize Dendrite to immediately offset against and reduce any amounts
otherwise due you for any amounts in respect of your obligation to repay the
sign-on bonus. The foregoing shall not apply in the event of a Change in Control
(as defined in Exhibit A).

3.             BENEFITS.

Dendrite shall provide you:

(a)           Vacation. Four (4) weeks vacation per annum in accordance with
Dendrite policy in effect from time to time.

2


--------------------------------------------------------------------------------


(b)         Business Expenses. Reimbursement for reasonable travel,
entertainment and other reasonable and necessary out-of-pocket expenses incurred
by you in connection with the performance of your duties in accordance with
Dendrite policy in effect from time to time.

(c)          Retirement Benefits. Retirement benefits to the same extent as may
be provided to other similarly situated senior executives in accordance with
Dendrite policy then in effect and subject to the terms and conditions of any
such benefits plans.

(d)         Other. Other benefits to the same extent as may be provided to other
senior executives in accordance with the Dendrite policy in effect from time to
time and subject to the terms and conditions of such benefit plans. For the
avoidance of doubt, Dendrite shall not, at this time, reimburse you for any
commuting or relocation expenses.

4.             SEVERANCE.

(a)           If your employment hereunder is terminated by Dendrite for any
reason other than termination by Dendrite for Cause (as defined in Exhibit A),
Disability (as defined in Exhibit A) or upon your death, you shall solely be
entitled to (subject to any applicable off-sets) applicable payments and
benefits in Section 4(b) or 4(c) and your base salary through the date of your
termination.

(b)           If your employment hereunder is terminated by Dendrite for any
reason other than death, Cause (as defined in Exhibit A), or Disability (as
defined in Exhibit A), you shall be entitled to receive severance payments of
your monthly base salary for 12 months following your employment termination
(calculated at the rate of base salary then being paid to you as of the date of
termination) and your Final Annual Target Bonus (as defined below in Section
4(f)). The severance payments to be paid to you under this Section 4(b) shall be
referred to herein as the “Severance Payment.” The Severance Payment shall be
paid to you in twelve consecutive equal monthly payments commencing in the
payroll period following the date you sign the separation agreement described in
Section 4(e) below. No interest shall accrue or be payable on or with respect to
any Severance Payment. In the event of a termination of your employment
described in this Section 4(b), you shall be provided continued “COBRA” coverage
pursuant to Sections 601 et seq. of ERISA under Dendrite’s group health plan.
During the period which you receive the Severance Payment, your cost of COBRA
coverage shall be the same as the amount paid by employees of Dendrite for the
same coverage under Dendrite’s group health plan. Nothwithstanding the
foregoing, in the event you become re-employed with another employer and become
eligible to receive health coverage from such employer, the payment of COBRA
coverage by Dendrite as described herein shall cease. You agree to notify
Dendrite of any full-time employment that you begin while receiving the
Severance Payment.

3


--------------------------------------------------------------------------------


(c)           The following severance payment only applies in the event of a
Change in Control (as defined in Exhibit A). If, within the one (1) year period
following a Change in Control, your employment hereunder (i) is terminated by
Dendrite or its successor for any reason other than Cause or Disability, or as a
result of your death, or (ii) voluntarily by you with Good Reason (as defined in
Exhibit A), then you shall be entitled to receive a severance payment equal to
the sum of twenty-four (24) months base salary (calculated at the rate of base
salary then being paid to you as of the date of termination) plus two (2) times
your Final Annual Target Bonus (as defined below in Section 4(f)). The severance
payments to be paid to you under this Section 4(c) shall be referred to as the
“Change in Control Severance Payment.” Your Change in Control Severance Payment
shall be paid to you in a lump-sum no later than twenty (20) days after the date
you sign the separation agreement described in Section 4(e) below. No interest
shall accrue or be payable on or with respect to any Change in Control Severance
Payment. In the event of a termination of your employment described in this
Section 4(c), you shall be provided continued “COBRA” coverage pursuant to
Sections 601 et seq. of ERISA (or COBRA-like coverage if COBRA does not or would
no longer apply) under Dendrite’s group health plan for the twenty-four (24)
month period commencing on the date of termination of employment. During the
period in which you receive such coverage, your cost of coverage shall be the
same as the amount paid by employees of Dendrite for the same coverage under
Dendrite’s group health plan. Notwithstanding the foregoing, in the event you
become re-employed with another employer and become eligible to receive health
coverage from such employer, the payment of COBRA coverage by Dendrite as
described herein shall cease. You agree to notify Dendrite of any full-time
employment that you begin while receiving the Change in Control Severance
Payment. In the event of a Change in Control, all equity awards and stock
options then granted to you by Dendrite will immediately vest and all sales
restrictions will be lifted.

(d)           For purposes of clarification, under no circumstances are you
entitled to receive payments under both Sections 4(b) and 4(c), and you will not
be entitled to any other severance payments from Dendrite.

(e)           The making of any Severance Payments or Change in Control
Severance Payments, and the provision of benefits under Sections 4(b) or 4(c)
hereunder, is conditioned upon the signing of a general release in form and
substance satisfactory to Dendrite under which you release Dendrite and its
affiliates together with their respective officers, directors, shareholders,
employees, agents and successors and assigns from any and all claims you may
have against them. In the event you breach any

4


--------------------------------------------------------------------------------


provisions of Sections 1 through 6 of the General Terms and Conditions of
Employment of this Agreement, in addition to any other remedies at law or in
equity, Dendrite may cease making any Severance Payment, Change in Control
Severance Payment, or any payments for COBRA coverage otherwise due under
Sections 4(b) or 4(c). Nothing herein shall affect any of your obligations or
Dendrite’s rights under this Agreement.

(f)            Final Annual Target Bonus means the annual target bonus
established for you in the fiscal year in which your employment terminates, or,
if the annual target bonus has not been established for you in such fiscal year,
then the annual target bonus for the prior fiscal year shall be used; provided
that, in connection with a Change in Control Severance Payment, in no event
shall the Final Annual Target Bonus be less than the annual target bonus most
recently established for you prior to the occurrence of the Change in Control.

(g)           Nothwithstanding the foregoing, any payments under this Section 4
may be delayed, for no more than six (6) months following termination of your
employment, pursuant to Section 409A of the Internal Revenue Code (the “Code”),
and, to the extent such severance payment shall accrue from the date otherwise
scheduled for such payment under the terms of this agreement until the date of
actual payment at an annual rate of six percent (6%).

Please sign where indicated below to acknowledge your agreement to the Specific
Terms and Conditions (“Special Terms”) set forth above and the General Terms and
Conditions of Employment attached hereto (“General Terms”), both of which
together shall form the terms and conditions of your employment (the
“Agreement”).

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Christine A. Pellizzari

 

 

Christine A. Pellizzari

 

 

Senior Vice President, General Counsel

 

 

and Secretary

Accepted and agreed to:

 

 

 

 

 

/s/ James Young

 

 

James Young

 

 

 

 

 

Date:

9/26/2006

 

 

 

 

5


--------------------------------------------------------------------------------


DENDRITE INTERNATIONAL, INC.

GENERAL TERMS & CONDITIONS OF EMPLOYMENT

(together with the Specific Terms and Conditions of Employment, the “Agreement”)

1.             INFORMATION AND BUSINESS OPPORTUNITY. During your employment with
Dendrite, you may acquire knowledge of (i) information that is relevant to the
business of Dendrite or its affiliates or (ii) knowledge of business
opportunities pertaining to the business in which Dendrite or its affiliates are
engaged. You shall promptly disclose to Dendrite that information or business
opportunity but shall not disclose it to anyone else without Dendrite’s written
consent.

2.             DENDRITE AND CLIENT CONFIDENTIAL INFORMATION. As a result of your
employment with Dendrite, you will acquire information which is proprietary and
confidential to Dendrite and its affiliates. This information includes, but is
not limited to, Dendrite’s proprietary software, technical and commercial
information, instruction and product information, the design, “look and feel”
and capabilities of Dendrite’s product, Dendrite’s proprietary training program
methodology regarding the utilization of electronic territory management
software and associated client support services, Dendrite’s methodology for
prompting its products and services to its clients, Dendrite’s proprietary
Graphic User Interface, the navigational paths through which Dendrite’s clients
input and access information stored in the proprietary software, the
particularized needs and demands of Dendrite’s clients and the customizations
Dendrite makes to its proprietary software to meet those clients’ needs,
financial arrangements, salary and compensation information, competitive status,
pricing policies, knowledge of suppliers, technical capabilities, discoveries,
algorithms, concepts, software in any stage of development, designs, drawings,
specifications, techniques, models, data, technical manuals, training guides and
manuals, research and development materials, processes, procedures, know-how and
other business affairs relating to Dendrite. Confidential information also
includes any and all technical information involving Dendrite’s work. In
addition, Dendrite may be furnished information and data which is proprietary
and confidential to its clients, partners, suppliers and other third parties
(“Third Parties”). You agree to use the confidential information of Dendrite and
Third Parties solely during and in furtherance of your employment with Dendrite.
You agree to keep all such information confidential and agree not to reveal it
at any time without the express written consent of Dendrite. This obligation is
to continue in force after employment terminates for whatever reason.

3.             RETURN OF PROPERTY. Upon termination of employment for any reason
or upon the request of Dendrite, you shall fully account for and return to
Dendrite all property which you received, prepared or helped prepare in
connection with your employment including, but not limited to, all copies of any
confidential information or records, data, materials, disks, notes, notebooks,
blueprints, client lists or other papers or material in any tangible media or
computer readable form belonging to Dendrite or to any of its clients, partners
and suppliers. You will not retain any copies, duplicates, reproductions or
excerpts thereof.

1


--------------------------------------------------------------------------------


4.             INVENTIONS. All work performed by you and all materials,
products, deliverables, inventions, software, ideas, disclosures and
improvements, and copyrighted material made or conceived by you, solely or
jointly, in whole or in part, during your employment with Dendrite (even if
completed following the termination of your employment) that relate to any
matters pertaining to the business of Dendrite shall be the property of Dendrite
and shall be deemed to be a work made for hire. To the extent that title to any
of the foregoing shall not, by operation of law, vest in Dendrite, all right,
title and interest therein are hereby irrevocably assigned to Dendrite. You
agree to give Dendrite or any person on entity designated by Dendrite reasonable
assistance required to perfect its rights therein.

5.             RESTRICTION ON FUTURE EMPLOYMENT. You acknowledge (i) the highly
competitive nature of the business and the industry in which Dendrite competes;
(ii) that you will acquire and have access to confidential information as
described in Section 2 of the General Terms; (ii) that, as a key employee of
Dendrite, you will participate in the servicing of current clients and/or the
solicitation of prospective clients, through which among other things, you will
obtain knowledge of the “know-how” and business practices of Dendrite, in which
matters Dendrite has a substantial proprietary interest; and (iv) that your
employment hereunder requires the performance of services which are special,
unique, extraordinary and intellectual in character, and your position with
Dendrite places you in a position of confidence and trust with the clients and 
employees of Dendrite. In the course of your employment with Dendrite, you will
develop a personal relationship with the clients of Dendrite and a knowledge of
those clients’ affairs and requirements, and that the relationship of Dendrite
with their established clientele will therefore be placed in your hands in
confidence and trust. You consequently agree that it is reasonable and necessary
for the protection of the confidential information, goodwill and business of
Dendrite that you make the covenants contained herein and that Dendrite would
not have entered into this Agreement unless the covenants set forth in this
Section 5 were contained in this Agreement. Accordingly, you agree that during
the period that you are employed by Dendrite and for a period of eighteen (18)
months thereafter, you shall not, as an individual, employee, consultant,
partner, shareholder, or in association with any other person, business or
enterprise, except on behalf of Dendrite, directly or indirectly, and regardless
of the reason for your ceasing to be employed by Dendrite:

(a)           perform services that compete with the business or business
conducted by Dendrite or any of its affiliates or render services to any person
or entity which competes with the business of businesses conducted by Dendrite
or any of its affiliates (of which business Dendrite can at the time of your
termination of employment establish it will likely conduct within one (1) year
following the date of your termination);

(b)           attempt in any manner to solicit or accept from any client
business of the type performed by Dendrite or to persuade any client to cease to
do business or to reduce the amount of business which any such client has
customarily done or is reasonably

2


--------------------------------------------------------------------------------


expected to do with Dendrite, whether or not the relationship between Dendrite
and such client was originally established in whole or in part through your
efforts;

(c)           employ, attempt to employ or assist anyone else in employing any
employee or contractor of Dendrite or induce or attempt to induce any employee
or contractor of Dendrite to terminate their employment or engagement with
Dendrite; or

(d)           render to or for any client any services of the type rendered by
Dendrite (unless such services are rendered directly to a client as an employee
of such client, in which case this Section 5(d) shall not apply).

As used in this Section 5, the term “Dendrite” shall mean Dendrite and its
affiliates, and the term “client” shall mean (1) anyone who is a client of
Dendrite on the date of your termination or, if your employment shall not have
terminated, at the time of the alleged prohibited conduct (any such applicable
date being called the “Determination Date”), but only if you solicited, rendered
services for, or were otherwise involved with any such client at any time during
your employment with Dendrite; (2) anyone who was a client of Dendrite at any
time during the one (1) year period immediately preceding the Determination
Date; but only if you solicited, rendered services for, or were otherwise
involved with any such client at any time during your employment with Dendrite;
(3) any prospective client to whom Dendrite had made a new business presentation
(or similar offering of services) at any time during the one (1) year period
immediately preceding the Determination Date; but only if you actively
participated in or supervised such new business presentation (or similar
offering of services); and (4) any prospective client to whom Dendrite made a
new business presentation (or similar offering of services) at any time within
six (6) months after the date of your termination (but only if the initial
discussions between Dendrite and such prospective client relating to the
rendering of services occurred prior to the date of your termination, and only
if you actively participated in or supervised such discussions). For purposes of
this clause, it is agreed that a general mailing or an incidental contact shall
not be deemed a “new business presentation or similar offering of services” or a
“discussion”. In addition, if the client is part of a group of companies which
conducts business through more than one entity, division or operating unit,
whether or not separately incorporated (a “Client Group”), the term “client” as
used herein shall also include each entity, division and operating unit of the
Client Group where the same management group of the Client Group has the
decision making authority or significant influence with respect to contracting
for services of the type rendered by Dendrite.

For an eighteen (18) month period after the termination of your employment for
any reason whatsoever, you agree to promptly notify Dendrite in writing the
identity of all subsequent employers. You agree to provide such information as
Dendrite may from time to time request to determine your compliance with the
terms of this Agreement.

3


--------------------------------------------------------------------------------


6.             NON-DISPARAGEMENT. You agree that you will not at any time make
any statement, observation or opinion, or communicate any information (whether
oral or written) that is likely to come to the attention of any client or
employee of Dendrite or any member of the media, which statement is derogatory
of or casts in a negative light Dendrite or its officers, directors and
employees or otherwise engage in any activity which is inimical to the interests
of the Company.

7.             OUTSIDE CONTRACTING. You shall not enter into any agreements to
provide services to any company, person or organization outside of your
employment by Dendrite (an “Outside Agreement”) without the prior written
express consent from Dendrite. You must notify Dendrite of your intent to enter
into an Outside Agreement specifying therein the other party to such Outside
Agreement and the type of services to be provided by you. Dendrite shall not
unreasonably withhold permission to you to enter into Outside Agreements unless
such Outside Agreements (i) are with competitors or potential competitors of
Dendrite, or (ii) as determined in Dendrite’s sole discretion, shall
substantially hamper or prohibit you from satisfactorily carrying out all duties
assigned to you by Dendrite.

8.             REMEDIES. The parties agree that in the event you breach or
threaten to breach this Agreement, money damages may be an inadequate remedy for
Dendrite and that Dendrite will not have an adequate remedy at law. It is
understood, therefore, that in the event of a breach or threatened breach of
this Agreement by you, Dendrite shall have the right to obtain from a court of
competent jurisdiction restraints or injunctions prohibiting you from breaching
or threatening to breach this Agreement. In that event, the parties agree that
Dendrite will not be required to post bond or other security. It is also agreed
that any restraints or injunctions issued against you shall be in addition to
any other remedies which Dendrite may have available to it.

9.             ARBITRATION

(a) If any dispute arises between you and Dendrite that the parties cannot
resolve themselves, including any dispute over the application, validity,
construction, or interpretation of this Agreement, arbitration in accordance
with the then-applicable employment law rules of the American Arbitration
Association shall provide the exclusive remedy for resolving any such dispute,
regardless of its nature; provided, however, that Dendrite may enforce your
obligation to provide services under this Agreement and your obligations under
Sections 1 through 7 hereof by an action for injunctive relief and damages in a
court of competent jurisdiction at any time prior or subsequent to the
commencement of an arbitration proceeding as herein provided. This Section 9
shall apply to any and all claims arising out of your employment and its
termination, under state and federal statues, local ordinances, and the common
law including, without limitation Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Equal Pay Act, the Employee
Retirement Income Security Act, as amended, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Family and Medical
Leave Act of 1993, the Fair Labor Standards Act, the New Jersey Family

4


--------------------------------------------------------------------------------


Leave Act, the New Jersey Conscientious Employee Protection Act, the New Jersey
Civil Rights Act and the New Jersey Law Against Discrimination.

(b) You have read and understand this Section 9 which discusses arbitration. 
You understand that by signing this Agreement, you agree to submit any claims
arising out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach or termination
thereof, or your employment or the termination thereof, to binding arbitration,
and that this arbitration provision constitutes a waiver of your right to a jury
trial and relates to the resolution of all disputes relating to all aspects of
the employer/employee relationship.  You further understand that other options
such as federal and state administrative remedies and judicial remedies exist
and know that by signing this Agreement those remedies are forever precluded and
that regardless of the nature of your complaint, you know that it can only be
resolved by arbitration.

(c) Unless the parties agree otherwise, any arbitration shall be administered by
and take place in the offices of the American Arbitration Association in
Somerset, New Jersey.  If that office is not available, the arbitration then the
arbitrator shall determine the location of the arbitration within New Jersey.

10.          SEVERABILITY. If any provision of this Agreement shall be declared
invalid or illegal for any reason whatsoever, then notwithstanding such
invalidity or illegality, the remaining terms and provisions of this Agreement
shall remain in full force and effect in the same manner as if the invalid or
illegal provisions had not been contained herein.  Moreover, if any one or more
of the provisions contained in this Agreement is held to be excessively broad as
to duration, scope, activity or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

11.          NOTICES. In the event any notice is required to be given under the
terms of this Agreement, it shall be delivered in the English language, in
writing, as follows:

 

If to you:

To the address set forth on the first page of this Agreement

 

 

If to Dendrite:

Attn: General Counsel

 

Dendrite International, Inc.

 

1405 Route 206 South

 

Bedminster, NJ 07921

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.

12.          PRIOR EMPLOYMENT. You represent and warrant that you have not taken
or otherwise misappropriated and do not have in your possession or control any
confidential and

5


--------------------------------------------------------------------------------


proprietary information belonging to any of your prior employers or connected
with or derived from your service to prior employers. You represent and warrant
that you have returned to all prior employers any and all such confidential and
proprietary information.  You further acknowledge, represent and warrant that
Dendrite has informed you that you are not to use or cause the use of such
confidential or proprietary information in any manner whatsoever in connection
with your employment by Dendrite. You agree, represent and warrant that you will
not use such information.  You shall indemnify and hold harmless Dendrite from
any and all claims arising from any breach of the representations and warranties
in this Section.

13.          MISCELLANEOUS.

(a)           This Agreement shall be governed by and construed in accordance
with the laws of New Jersey, without regard to the conflicts of laws. Competent
courts of jurisdiction in New Jersey shall have exclusive jurisdiction to
entertain any legal or equitable action with respect to Section 1 through 8 of
the General Terms except that Dendrite may institute any such suit against you
in any jurisdiction in which you may be at the time. In the event suit is
instituted in New Jersey, it is agreed that service of summons or other
appropriate legal process may effected upon any party by delivering it to the
last known address.

(b)           Your rights or obligations under the terms of this Agreement or of
any other agreement with Dendrite may not be assigned. Any attempted assignment
will be void as to Dendrite. Dendrite may, however, assign its rights to any
affiliated or successor entity.

(c)           This Agreement sets forth the entire agreement between the parties
hereto and fully supersedes any and all prior negotiations, discussions,
agreements or understandings between the parties hereto pertaining to the
subject matter hereof. No representations, oral or otherwise, with respect to
the subject matter of this Agreement have been made by either party. This
Agreement may not be modified or waived except by a writing signed by both
parties. No waiver by either party of any breach by the other shall be
considered a waiver of any subsequent breach of the Agreement.

(d)           This Agreement shall be binding upon and inure to the benefit of
your heirs and personal representatives and to the successors and assigns of
Dendrite.

6


--------------------------------------------------------------------------------


Exhibit A To Dendrite Specific Terms & Conditions Of Employment

(a)           “Cause” as used in this Agreement shall mean (i) any gross
misconduct on the part of you with respect to your duties under this Agreement,
(ii) the engaging by you in an indictable offense which relates to your duties
under this Agreement or which is likely to have a material adverse effect on the
business of Dendrite, (iii) the commission by you of any willful or intentional
act which injures in any material respect or could reasonably be expected to
injure in any material respect the reputation, business or business
relationships of Dendrite, including without limitation, a breach of Sections 1
through 7 of the General Terms and Conditions of Employment, or (iv) the
engaging by you through gross negligence in conduct which injures materially or
could reasonably be expected to injure materially the business or reputation of
Dendrite.

(b)           “Disability” as used in this Agreement shall have the same meaning
as that term, or such substantially equivalent term, has in any group disability
policy carried by Dendrite.  If no such policy exists, the term “Disability”
shall mean the occurrence of any physical or mental condition which materially
interferes with the performance of you customary duties in your capacity as an
employee where such disability has been in effect for a person of six (6) months
(excluding permitted vacation time), which need not be consecutive, during any
single twelve (12) month period.

(c)           “Good Reason” as used in this Agreement shall mean, without your
express written consent, the occurrence of any of the following events
concurrently with or within one (1) year following a “Change in Control” (as
defined below) which is not corrected within ten (10) days following written
notice of such event given by you to Dendrite:

(i)            the assignment to you of any duties or responsibilities
materially and adversely inconsistent with your position (including any material
diminution of such duties or responsibilities) or (B) a material and adverse
change in your reporting responsibilities, titles or offices with Dendrite;

(ii)           any material breach by Dendrite this Agreement with respect to
the making of any compensation payments;

(ii)           any requirement of Dendrite that you be based anywhere other than
in a thirty-five (35) mile radius of  the Dendrite office you are based in on
the date of the consummation of the Change in Control.

(iv)          the failure of Dendrite to continue in effect any employee benefit
plan, compensation plan, welfare benefit plan or fringe benefit plan (such plans
being referred to herein as “Welfare Plans”) in which you are participating as
of the date of this Agreement (or as such benefits and compensation may be
increased from time to time), or the taking of any action by Dendrite which
would materially and adversely affect your participation in or materially reduce
your benefits under such Welfare Plans (other than an across-the-board reduction
of such benefits affecting senior executives of Dendrite) unless (i) you are
permitted to participate in other plans providing you with substantially

1


--------------------------------------------------------------------------------


comparable benefits (at substantially comparable cost with respect to the
Welfare Plans),  (ii)  any such Welfare Plan does not provide material benefits
to you (determined in relation to your compensation and benefits package), (iii)
such failure or action is taken at the direction of you or with your consent, or
(iv) such failure or action is required by law; or

(v)           the failure of Dendrite to obtain an agreement from a successor
employer to assume Dendrite’s obligations under this Agreement in the event of a
Change in Control.

You must notify Dendrite of any event constituting Good Reason within ninety
(90) days following your knowledge of its existence or such event shall not
constitute Good Reason.

(d)           “Change in Control” as used in this Agreement shall mean the
occurrence of any one of the following events:

(i)            any “person” (as such term is defined in Section 3(a)(9) of the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and as
used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a
“beneficial owner” (as defined in rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Dendrite representing 33 1/3% or more of the
combined voting power of Dendrite’s then outstanding securities eligible to vote
for the election of the Board (the “Dendrite Voting Securities”); provided,
however,  that the event described in this subsection (i) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
Dendrite or any subsidiary, (B) by any employee benefit plan sponsored or
maintained by Dendrite or any subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Control Transaction (as defined in subsection (iii)), or (E) a transaction
(other than one described in subsection (iii) below) in which Dendrite Voting
Securities are acquired from Dendrite, if a majority of the Incumbent Board (as
defined below) approves a resolution providing expressly that the acquisition
pursuant to this clause (E) does not constitute a Change in Control under this
subsection (i);

(ii)           individuals who, on the date of this Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to
such date, whose election or nomination for election was approved by a vote of
at least two-thirds of the directors comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of Dendrite in which such
person is named as a nominee for director, without objection to such nomination)
shall be considered a member of the Incumbent Board; provided, however, that no
individual initially elected or nominated as a director of Dendrite as result of
an actual or threatened election contest with respect to directors or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall be deemed to be a member of the Incumbent
Board;

2


--------------------------------------------------------------------------------


(iii)          the shareholders of Dendrite approve a merger, consolidation,
share exchange or similar form of corporate reorganization of Dendrite or any
such type of transaction involving Dendrite or any of its subsidiaries (whether
for such transaction or the issuance of securities in the transaction or
otherwise) (a “Business Combination”), unless immediately following such
Business Combination:  (A) more than 50% of the total voting power of the
publicly traded corporation resulting from such Business Combination (including,
without limitation, any corporation which directly or indirectly has beneficial
ownership of 100% of Dendrite Voting Securities or all or substantially all of
the assets of Dendrite and its subsidiaries) eligible to elect directors of such
corporation would be represented by shares that were Dendrite Voting Securities
immediately prior to such Business Combination (either by remaining outstanding
or being converted), and such voting power would be in substantially the same
proportion as the voting power of such Dendrite Voting Securities immediately
prior to the Business Combination, (B) no person (other than any publicly traded
holding company resulting from such Business Combination, any employee benefit
plan sponsored or maintained by Dendrite (or the corporation resulting from such
Business Combination), or any person which beneficially owned, immediately prior
to such Business Combination, directly or indirectly, 33-1/3% or more of
Dendrite Voting Securities (a “Dendrite 33-1/3% Stockholder”)) would become the
beneficial owner, directly or indirectly, of 33-1/3% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
corporation resulting from such Business Combination and not Dendrite 33-1/3%
Stockholder would increase its percentage of such total voting power, and (C) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination would be members of the Incumbent Board
at the time of the Board’s approval of the execution of the initial agreement
providing for such Business Combination (a “Non-Control Transaction”); or

(iv)          the shareholder of Dendrite approve a plan of complete liquidation
or dissolution of Dendrite or the sale or disposition of all or substantially
all of the Dendrite’s assets.

Notwithstanding the foregoing, a Change in Control of Dendrite shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 33-1/3% of Dendrite Voting Securities as result of the acquisition of
Dendrite Voting Securities by Dendrite which, by reducing the number of Dendrite
Voting Securities outstanding, increases the percentage of shares beneficially
owned by such person; provided, that, if a Change in Control of Dendrite would
occur as a result of such an acquisition by Dendrite (if not for the operation
of this sentence), and after Dendrite’s acquisition such person becomes the
beneficial owner of additional Dendrite Voting Securities that increases the
percentage of outstanding Dendrite Voting Securities beneficially owned by such
person, then a Change in Control of Dendrite shall occur.

 

3


--------------------------------------------------------------------------------